Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 17, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154374                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154374
                                                                    COA: 325856
                                                                    Berrien CC: 2014-001528-FH
  EDWARD PINKNEY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 26, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the trial court abused its discretion when it admitted evidence
  under MRE 404(b) that related to the defendant’s political and community activities other
  than the mayoral recall effort for the purpose of showing the defendant’s motive to
  commit the instant crimes, and (2) whether the Court of Appeals erred in determining that
  MCL 168.937 creates the substantive offense of election forgery and is not merely a
  penalty provision for the specific forgery offenses set forth in other provisions of the
  Michigan election law. The parties should not submit mere restatements of their
  application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 17, 2017
           s0510
                                                                               Clerk